DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.

Specification
The disclosure is objected to because of the following informalities: the title of the table of page 17 (listed at the bottom of 16) is a duplicate of “Table 1” it should read “”Table 2” (Pg. 16 [3]).  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 12, “SPE” should read “SFE”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (JP 2016/183396 A herein referring to the machine translation from Google Patents printed on November 08, 2022 and a human translation of the table captions of November 07, 2022, a copy of which is provided by the examiner herein), hereinafter Takano, as evidenced by Mechanical Engineering (“Cold Working”), hereinafter Mechanical. Original foreign patent JP 2016/183396 A of record in the IDS dated February 24, 2022.

Regarding claim 1, Takano teaches a stainless steel (Pg. 3 [4]) composed of mainly austenite phase (Pg. 3 [5]; austenitic) in mass/weight percentage as shown below in Table 1 (Pg. 3 [5]).  Takano teaches an SFE value of 110 or less (Pg. 5 [14]) and a preferable Nieq value of 30.0 or more (Pg. 5 [12]), Takano uses different equations than those presented by applicant for both SFE (equation 3 of claim 1) and Nieq (equation 1 of claim 1, as clarified in the specification Pg. 10 [3]); however using values within the overlapping ranges of the instant claims and Takano (including endpoints, as that is included in overlap) in weight/mass percentage of Ni: 0%, Cr: 12.5%, Mn: 22%, Si: 0.8%, C: 0.2%, N: 0.4% and Cu of 3%, the calculated value of Nieq (equation 1) using applicants equation is 47.5 and the calculated value for SFE is 41.5 mJ/m2.  This shows the ranges of Takano that overlap the instant claim ranges include values that meet the claimed equations in claim 1.  Takano further teaches the stainless steel has an extremely low magnetic permeability (Pg. 3 [4]) that is measured by a magnetic permeability measuring device in the examples (Pg. 7 [8]-[9]; Pg. 6 [21]).  As shown in tables 3 and 4 all embodiments of the present invention had magnetic values of 1.002-1.005 or 1.002 or less (Table 3; Pg. 7 [8]-[9]). Takano does not teach measuring magnetic permeability at a particular temperature, it is understood that the measurement is performed at room temperature in a manner consistent with that performed by applicant. Takano teaches secondary wire drawing to 70% (Pg. 6 [21]) and secondary wire drawing is at 10 to 40 degrees Celsius (Pg. 6 [11]).  Mechanical provides evidence that drawing is a cold working process (Pg. 2 [4]) and cold working is ordinarily done at normal room temperatures (Pg. 1 [1]), the temperature range of 10 to 40 degrees Celsius includes normal room temperatures. I.e. the secondary wire drawing is at a cold working temperature.
Table 1
Element
Instant claims 1 and 9 (wt.%)
Takano (Pg. 3 [5] #4; Pg. 4 [17]; Pg. 5 [9]) (mass%)
C
0.07-0.2
0.090-0.35
N
0.15-0.4
≤ 0.50
Si
0.8-2
≤ 3.0
Mn
16-22
9.0-25.0
S
0 < S ≤ 0.01
≤ 0.01 and inevitable, i.e >0
Cu
1-3
≤ 3.0
Cr
12.5-20
10.0-25.0
Fe & inevitable impurities
remainder
balance
Ni

< 20.0
Mo

≤ 3.0
Ti

Each 0.5 or less, containing one or more of Ti + V +Nb > 0.1
V


Nb



The compositional and magnetic permeability proportions disclosed by Takano overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takano, including those proportions, which satisfy the presently claimed compositional and magnetic permeability requirements (MPEP 2144.05 I).  The compositional proportions disclosed by Takano overlap applicants claimed proportions and include values that meet the ranges of equations 1 and 3, as noted above; further Takano teaches overlapping ranges for Nieq and SFE calculations by different equations.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takano, including those proportions, which satisfy the presently claimed relational (expression) requirements (MPEP 2144.05 I).  
Takano does not explicitly teach the austenitic stainless steel has a ferrite content of less than 0.1% as measured by a ferritescope after 70% cold working. However, applicant teaches production of the non-magnetic austenitic stainless steel by “a simple manufacturing process” (Pg. 4 [3]) and “manufactured in a normal process” (Pg. 5 [5]).  Applicant further teaches where Ni equivalent is 40 or more (i.e. meets equation 1 of claim 1), then the ferrite content measured after 70% cold working should satisfy 0.1% or less so that the permeability is 1.005 or less and non-magnetic properties are satisfied (Pg. 10 [4]) and that in non-magnetic steel it is necessary to make the fraction of ferrite (delta ferrite) as low as possible or eliminate it (Pg. 9 [3]), and that non-magnetic properties required permeability of 1.005 or less (Pg. 9 [2]).  Additionally, the only processing parameters provided by applicant (Pg. 14 [3]) are the same for both comparative and inventive examples.  The data in applicant’s Table 1 and Table 2 (presently incorrectly titled as “Table 1”, see specification objection above) provides evidence of the importance of composition and Nieq calculation to the claimed physical properties, including ferrite content.  The examiner further notes the processing parameters from the examples are missing key parameters common in the steel art.  Parameters such as heating and/or cooling rates and durations of steps are not included in the processing parameters of the example, without these a full processing method is not present.  There is no supported evidence of criticality of the process to the physical properties in the entirety of the disclosure.  
	The examiner has provided a basis in technical reasoning that the steel of Takano is substantially identical to that claimed by applicant, as Takano teaches a substantially identical stainless steel including austenitic microstructure, composition, Nieq ranges and permeability ranges as that disclosed by applicant as resulting in (composition, Nieq range) the ferrite content and dependent on the ferrite content (permeability).  This reasoning is in support of the determination that the inherent characteristic of the ferrite content necessarily flows from the teachings of Takano (MPEP 2112 IV).
One of ordinary skill in the art would expect would reasonably expect the stainless steel of Takano to possess substantially identical properties to that of applicant, including ferrite content of less than 0.1% as measured by a ferritescope after 70% cold working, meeting applicant’s claimed requirements, absent an objective showing (MPEP 2112).  Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113).

Regarding claim 2, Takano teaches each claim limitation of claim 1, as discussed above, Takano further teaches overlapping compositional ranges with that of applicant, see Table 1 above (Pg. 3 [5] #4; Pg. 4 [17]; Pg. 5 [9] of Takano), including values that calculate to results of equation 2 that meet the claimed range.  For example, using values within the overlapping ranges of the instant claims and Takano (including endpoints, as that is included in overlap) in weight/mass percentage of Ni: 0%, Cr: 12.5%, Mn: 22%, Si: 0.8%, C: 0.2%, N: 0.4% and Cu of 3%, the calculated value of equation 2 is 753.5 MPa.  This shows the ranges of Takano that overlap the instant claim ranges include values that meet the claimed equations in claim 2.  The compositional proportions disclosed by Takano overlap applicants claimed proportions and include values that meet the ranges of equation 2, as noted above.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takano, including those proportions, which satisfy the presently claimed relational (expression) requirement (MPEP 2144.05 I).  

Regarding claims 6-8, Takano teaches each claim limitation of claim 1, as discussed above.  Takano does not explicitly teach a cold rolled material hardness (Hv) value measured through a Vickers hardness test at room temperature is 215 or more, nor wherein a Cu + Mn content in a region within 2nm of a passivation film as measured by Glow Discharge Spectrometer is 0.2% or more, nor wherein a surface resistance measured by a DC 4-terminal method by applying a pressure of 10N/cm2 is less than 10mΩcm2.
However, applicant teaches production of the non-magnetic austenitic stainless steel by “a simple manufacturing process” (Pg. 4 [3]) and “manufactured in a normal process” (Pg. 5 [5]).  less (Pg. 9 [2]).  The only processing parameters provided by applicant (Pg. 14 [3]) are the same for both comparative and inventive examples and the examiner further notes these processing parameters are missing key parameters common in the steel art, including heating and/or cooling rates and durations of steps are not included in the processing parameters.  Further, the provided data in Table 1 and Table 2 (presently incorrectly titled as “Table 1”, see specification objection above) provides evidence of the importance of composition and Nieq calculation to the claimed physical properties of applicant.  There is no evidence of supported evidence of criticality of the process to the physical properties in the entirety of the disclosure.
As discussed above, the examiner has provided a basis in technical reasoning that the steel of Takano is substantially identical to that claimed by applicant, as Takano teaches a substantially identical stainless steel including austenitic microstructure, composition, Nieq ranges as producing the claimed properties of a cold rolled material hardness (Hv) value measured through a Vickers hardness test at room temperature is 215 or more, wherein a Cu + Mn content in a region within 2nm of a passivation film as measured by Glow Discharge Spectrometer is 0.2% or more, and wherein a surface resistance measured by a DC 4-terminal method by applying a pressure of 10N/cm2 is less than 10mΩcm2.  This reasoning is in support of the determination that the inherent characteristics recited in claims 6-8 necessarily flows from the teachings of Takano (MPEP 2112 IV).
One of ordinary skill in the art would expect would reasonably expect the stainless steel of Takano to possess substantially identical properties to that of applicant, including cold rolled material hardness (Hv) value measured through a Vickers hardness test at room temperature is 215 or more, wherein a Cu + Mn content in a region within 2nm of a passivation film as measured by Glow Discharge Spectrometer is 0.2% or more, and wherein a surface resistance measured by a DC 4-terminal method by applying a pressure of 10N/cm2 is less than 10mΩcm2, meeting applicant’s claimed requirements, absent an objective showing (MPEP 2112).  Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takano as evidenced by Mechanical and Ogawa et al. (JP 63013692 A herein referring to the machine translation printed on November 03, 2022, a copy of which, and the original foreign patent are provided by the examiner herein), hereinafter Ogawa,

Regarding claim 9, Takano teaches each claim limitation of claim 1, as discussed above, Takano further teaches overlapping compositional ranges with that of applicant, see Table 1 above (Pg. 3 [5] #4; Pg. 4 [17]; Pg. 5 [9] of Takano), with a composition closed to that listed in the above Table 1 (“consisting of”) (Pg. 3 [5] #4; Pg. 4 [17]; Pg. 5 [9]).  This includes Mo and Ni with lower limits of 0% (Pg. 3 [5] #4), which renders them optional and they may be excluded from Takano’s composition.  Takano further teaches a minimum of 0.01 mass% of Ni+T+V (Pg. 3 [5] #4). 		
Ogawa in the field of austenitic stainless steel wires (Pg. 2 [4]) provides evidence that Nb, V and Ti are present in austenitic stainless steels in weight percent at Nb: ≤ 0.04%, V: ≤ 0.2%, and Ti: ≤ 0.05% as impurities (Pg. 2 [1]-[4]), specifically inevitable impurities (Pg. 4 [14]; Pg. 2 [2]) these ranges are within those of Takano, above Table 1.  Applicant allows inevitable impurities which are known to anyone skilled in the ordinary manufacturing process (Pg. 8 [8] – Pg. 9 [1]). Ogawa provides evidence these inevitable impurities include Nb, V and Ti within their levels of Takano.  Further, MPEP 2111.03 II allows for “impurities ordinarily associated therewith” in “consisting of” language claims, which Ogawa provides evidence includes Nb, V and Ti.
	The compositional proportions for C, N, Si, Mn, S, Cr, Cu, inevitable impurities (i.e. Nb, Ti, and V) and the remainder of iron disclosed by Takano, as evidenced by Ogawa, overlap applicants claimed closed composition proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takano, as evidenced by Ogawa, including those proportions for C, N, Si, Mn, S, Cr, Cu, inevitable impurities (i.e. Nb, Ti, and V) and the remainder of iron, which satisfy the presently claimed closed compositional requirements (MPEP 2144.05 I).  

Claims 1, 2, 7 and 8 are alternately/additionally rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 2011/0286879 A1), hereinafter Hirata.4949

Regarding claim 1, Hirata teaches an austenitic stainless steel in mass/weight percentage as shown below in Table 2 ([0011]-[0012]) and an Nieq value of not less than 26 mass% ([0014]), Hirata does use a different equation than those presented by applicant for Nieq (equation 1 of claim 1, as clarified in the specification Pg. 10 [3]); however using values within the overlapping ranges of the instant claims and Hirata (including endpoints, as that is included in overlap) in weight/mass percentage of Ni: 10%, Cr: 15%, Mn: 21%, Si: 1%, C: 0.12%, N: 0.17% and Cu of 3%, the calculated value of Nieq (equation 1) using applicants equation is 49.4 and the calculated value for SFE is 45.1  mJ/m2.  This shows the ranges of Hirata that overlap the instant claim ranges include values that meet the claimed equations in claim 1.  Hirata further teaches the austenitic stainless steel has a magnetic permeability of 1.003 or less ([0011]) that is measured by a magnetic measuring instrument to measure magnetic permeability in the examples ([0074]; device), and ferrite is measured by microscope ([0076]; the ferrite is measured by a type of scope, i.e. a ferritescope). Hirata does not teach measuring magnetic permeability at a particular temperature, it is understood that the measurement is performed at room temperature in a manner consistent with that performed by applicant. Hirata teaches limiting delta cal to 5.5mass% and that when delta cal is over 5.5 mass% then delta ferrite remains ([0067]), this is understood to mean that when delta cal is 5.5 mass% or less there is no residual delta ferrite (ferrite), which is supported by Table 2 of Hirata, which shows none of the invention examples have residual delta ferrite (i.e. 0% ferrite content) (Table 2).  The compositional, magnetic permeability and ferrite proportions disclosed by Hirata overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Takano, including those proportions, which satisfy the presently claimed compositional, magnetic permeability and ferrite content requirements (MPEP 2144.05 I).   
The compositional proportions disclosed by Takano overlap applicants claimed proportions and include values that meet the ranges of equations 1 and 3, as noted above; further Takano teaches overlapping ranges for Nieq calculation by a different equation.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hirata, including those proportions, which satisfy the presently claimed relational (expression) requirements (MPEP 2144.05 I).   
Table 2
Element
Instant claim 1 (wt.%)
Hirata ([0011]-[0012]) (mass%)
C
0.07-0.2
0.02-0.12
N
0.15-0.4
0.07-0.17
Si
0.8-2
0.05-1.5
Mn
16-22
10.0-22.0
S
0 < S ≤ 0.01
≤ 0.03
Cu
1-3
optional 0.03-3.0
Cr
12.5-20
14.0-25.0
Fe & inevitable impurities
remainder
balance
Ni

4.0-12.0

Hirata teaches the examples are secondary cold rolled to a rolling reduction of 65% prior to being subjected to testing ([0072]; testing includes for ferrite and permeability), which is so close as to not be patentably distinct over the cold working of 70% claimed by applicant for cold working prior to measuring ferrite content and permeability testing.  
Processing may affect steel properties, including permeability and ferrite content; however, Table 2 of Hirata shows all inventive examples meet the claimed permeability requirements before (annealed material) and after 65% cold rolling (“cold rolled material”) (Table 2 [0072]).  Applicant teaches the ferrite content measured after 70% cold working should satisfy 0.1% or less so that the permeability is 1.005 or less and non-magnetic properties are satisfied (Pg. 10 [4]) and that in non-magnetic steel it is necessary to make the fraction of ferrite (delta ferrite) as low as possible or eliminate it (Pg. 9 [3]), and that non-magnetic properties required permeability of 1.005 or less (Pg. 9 [2]).  As the magnetic permeability depends on the ferrite content, and the magnetic permeability before and after cold working meets the claimed requirements, the cold working specifically at 70% does not appear to have an appreciable effect on the permeability or the ferrite content.  
Cold working to 65% is so close to 70% as to not have any appreciable difference, as both 0% and 65% are shown to consistently meet the required magnetic permeabilities.  Given the results of Hirata Table 2, and the reliance of magnetic permeability on ferrite, as taught by applicant (Pg. 10 [4]), no structural difference between cold working of 65% and 70% is expected.  Additionally, cold working to a set reduction value in a product claim is product by process language, and there is no structural difference apparent between the close values of 65% and 70%, absent a showing of evidence of a non-obvious difference between the claimed steel and that of Hirata (MPEP 2113 II).

Regarding claim 2, Hirata teaches each claim limitation of claim 1, as discussed above, Hirata further teaches overlapping compositional ranges with that of applicant (Table 2 above; [0011]-[0012] of Hirata), including values that calculate to results of equation 2 that meet the claimed range.  For example, using values within the overlapping ranges of the instant claims and Hirata (including endpoints, as that is included in overlap) in weight/mass percentage of Ni: 10%, Cr: 15%, Mn: 21%, Si: 1%, C: 0.12%, N: 0.17% and Cu of 3%, the calculated value of equation 2 is 459.8 MPa.  This shows the ranges of Hirata that overlap the instant claim ranges include values that meet the claimed equations in claim 2.  The compositional proportions disclosed by Hirata overlap applicants claimed proportions and include values that meet the ranges of equation 2, as noted above.  This therefore establishes a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hirata, including those proportions, which satisfy the presently claimed relational (expression) requirement. 

Regarding claims 7 and 8, Hirata teaches each claim limitation of claim 1, as discussed above.  Hirata does not explicitly teach wherein a Cu + Mn content in a region within 2nm of a passivation film as measured by Glow Discharge Spectrometer is 0.2% or more, nor wherein a surface resistance measured by a DC 4-terminal method by applying a pressure of 10N/cm2 is less than 10mΩcm2.
However, applicant teaches production of the non-magnetic austenitic stainless steel by “a simple manufacturing process” (Pg. 4 [3]) and “manufactured in a normal process” (Pg. 5 [5]).  less (Pg. 9 [2]).  The only processing parameters provided by applicant (Pg. 14 [3]) are the same for both comparative and inventive examples and the examiner further notes these processing parameters are missing key parameters common in the steel art.  Parameters such as heating and/or cooling rates and durations of steps are not included in the processing parameters of the example, without these a full processing method is not present.  Further, the provided data in Table 1 and Table 2 (presently incorrectly titled as “Table 1” by applicant, see specification objection above) provides evidence of the importance of composition and Nieq calculation to the claimed physical properties of applicant.  There is no supported evidence of criticality of the process to the physical properties in the entirety of the disclosure.  
The examiner has provided a basis in technical reasoning that the steel of Hirata is substantially identical to that claimed by applicant, as Hirata teaches a substantially identical stainless steel including austenitic microstructure, composition, Nieq ranges as applicant teaches produce the claimed properties of a Cu + Mn content in a region within 2nm of a passivation film as measured by Glow Discharge Spectrometer is 0.2% or more and wherein a surface resistance measured by a DC 4-terminal method by applying a pressure of 10N/cm2 is less than 10mΩcm2.   This reasoning is in support of the determination that the inherent characteristics of claims 7 and 8 necessarily flow from the teachings of Hirata (MPEP 2112. IV).
One of ordinary skill in the art would expect would reasonably expect the stainless steel of Hirata to possess substantially identical properties to that of applicant, including of a Cu + Mn content in a region within 2nm of a passivation film as measured by Glow Discharge Spectrometer is 0.2% or more, and wherein a surface resistance measured by a DC 4-terminal method by applying a pressure of 10N/cm2 is less than 10mΩcm2, meeting applicant’s claimed requirements, absent an objective showing (MPEP 2112).  Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products (MPEP 2113).

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered but they are not persuasive. Regarding applicant’s discussion of the intent/technical idea of the present application being different and not disclosed by Talonen (Pg. 4 [5]) and the differences in how they increase strength (Pg. 5 [4]), it is not persuasive as a “ reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims” (MPEP 2131.05).  Therefore, this argument is not persuasive. Additionally, “without adding Ni”, is not commensurate in scope with the presently presented independent claim argued against (Pg. 4 [5]) and is not persuasive for that reason.
	Applicant’s argument to the breadth of the steel composition and the ranges taught by the examples, particularly Si and Mn (Pg. 4 [6] - Pg. 5 [2]) is not persuasive.  No examples were relied upon in the Final Rejection of July 26, 2022, and the prior art is prior art for all it teaches, including the overlapping proportions.  Where the prior art composition overlaps applicants claimed proportions, a prima facie case of obviousness is established; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by the prior art, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented, therefore these arguments are not persuasive.
Regarding applicant’s assertion that differences in the manufacturing methods inevitably leads to different physical properties and microstructure (Pg. 5 [3]-[4]), this is not persuasive.  The prior art and claimed product share the austenitic microstructure claimed.  Further, no specific evidence is referenced or proffered, and as such there is no persuasive argument that any alleged difference in results due differences in processing are unexpected and unobvious and of both statistical and practical significance. (MPEP 716.02 (b)).  Indeed, applicant teaches production of the non-magnetic austenitic stainless steel by “a simple manufacturing process” (Pg. 4 [3]) and “manufactured in a normal process” (Pg. 5 [5]).  The only processing parameters provided by applicant (Pg. 14 [3]) are the same for both comparative and inventive examples and the examiner further notes these processing parameters are missing key parameters common in the steel art.  Parameters such as heating and/or cooling rates and durations of steps are not included in the processing parameters of the example, without these a full processing method is not present.  Further, the provided data in Table 1 and Table 2 (presently incorrectly titled as “Table 1” by applicant, see specification objection above) provides evidence of the importance of composition and Nieq calculation to the claimed physical properties of applicant.  There is no supported evidence of criticality of the process to the physical properties in the entirety of the disclosure.  Where the claimed and prior art products are identical or substantially identical, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product (MPEP 2113).  Applicant has failed to prove the prior art products do not necessarily possess the claimed product characteristics, therefore this argument is not persuasive.
Applicant’s argument with respect to the control of Nb by Talonen to secure high strength (Pg. 5 [4]) has been considered but is moot because the new ground of rejection does not rely on this teaching or matter specifically challenged in the argument.
Upon further consideration, the Final Rejection of July 26, 2022 is withdrawn, and a new ground(s) of rejection are made in view of Takano as evidenced by Mechanical, Takano as evidenced by Mechanical and Ogawa, and alternately/additionally in view of Hirata, as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE A CHRISTY/Examiner, Art Unit 1784